IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT


                            S))))))))))))))Q
                             No. 95-30379
                       USDC No. CA-95-226-A-M2
                            S))))))))))))))Q


     MICHAEL E. MEADER,

                                               Plaintiff-Appellant,

          versus



     RICHARD L. STALDER, Warden,

                                               Defendant-Appellee.


                       S))))))))))))))))))))))))Q
      Appeal from the United States District Court for the
                  Middle District of Louisiana
                       S))))))))))))))))))))))))Q
                           (June 22, 1995)

Before GARWOOD, HIGGINBOTHAM and DAVIS, Circuit Judges.

BY THE COURT:

     Michael E. Meader's timely notice of appeal is construed as a

request for a certificate of probable cause (CPC).             Meader's

motions for a certificate of probable cause (CPC) and to proceed in

forma pauperis on appeal are GRANTED.

     The Supreme Court recently held, in a case where consecutive

prison sentences were imposed at the same time on separate counts

in a single indictment, that under 28 U.S.C. § 2254, a state

prisoner is "in custody" for any consecutive sentence until all of

the consecutive sentences are served. Garlotte v. Fordice, No. 94-

6790, 1995 WL 318633, at *2, *5 (U.S. May 30, 1995).
                              O R D E R
                            No. 95-30379
                                 -2-


     Although the record is not clear, the report of the magistrate

judge, which was adopted by the district court and on the basis of

which it dismissed the habeas claims for want of jurisdiction,

reflects that when Meader was sentenced October 22, 1990, to the

terms of imprisonment he is now still serving, he still had 41 days

remaining time to serve on his 1987 conviction and sentence; the

1990 sentence was "consecutive to any time the petitioner had to

serve as a result of the revocation of the mandatory parole

supervision for his 1987 conviction."      The habeas petition was

filed in February 1995, and attacks the 1987 sentence, and the

magistrate judge concluded there was no jurisdiction as plaintiff

was not "in custody" under the 1987 sentence:    "the plaintiff is

presently attacking a sentence for which he is not correctly

incarcerated as the sentence for the 1987 conviction expired on or

about December 2, 1990."   The district court and magistrate judge

did not have the benefit of Garlotte, which reversed a decision of

this Court.   Accordingly, the district court's judgment dismissing

the habeas claim is vacated and that aspect of the cause is

remanded for reconsideration in light of Garlotte. Meader does not

challenge the district court's dismissal on limitations grounds of

his claims under 42 U.S.C. § 1983, and accordingly that portion of

the judgment below is affirmed.



                    AFFIRMED in part; VACATED and REMANDED in part


                                  2